  Case 19-00947        Doc 36    Filed 09/02/20 Entered 09/02/20 11:36:40           Desc Main
                                   Document     Page 1 of 8



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                      )
                                            )               Case No. 18 B 35437
       STEVEN D. ZARLING,                   )
                                            )               Chapter 7
               Debtor.                      )
_________________________________________ )
                                            )
RICHARD J. MASON, as Chapter 7 Trustee for  )
the bankruptcy estate of Steven D. Zarling, )
                                            )               Adv. No. 19 A 947
       Plaintiff,                           )
                                            )
v.                                          )
                                            )               Judge David D. Cleary
GEORGE ZARLING a/k/a GARY ZARLING,          )
                                            )
       Defendant.                           )

                       ORDER DENYING MOTION TO DISQUALIFY

         This matter comes before the court on the motion of Defendant Gary Zarling

(“Defendant” or “Gary”) to disqualify the special counsel of Plaintiff Richard Mason, the

Chapter 7 Trustee for the bankruptcy estate of Steven Zarling (“Plaintiff” or “Trustee”). Having

reviewed the papers filed in this matter as well as the dockets of the underlying bankruptcy case

and the two associated adversary proceedings, the court denies the motion.

                                        BACKGROUND

         Steven D. Zarling (“Debtor” or “Steven”) filed for relief under Chapter 7 on December

26, 2018. Among the unsecured creditors listed on Steven’s Schedule F is Linda Nelson. Her

claim is described as a judgment in the amount of $32,096.00. In answer to Question 9 on his

Statement of Financial Affairs, Steven disclosed that Linda J. Nelson v. Steven Zarling, 2008 m3

3165, concluded within the past year.

                                                1
    Case 19-00947        Doc 36       Filed 09/02/20 Entered 09/02/20 11:36:40                   Desc Main
                                        Document     Page 2 of 8



        About three months after Steven filed his bankruptcy petition, Nelson filed a motion to

extend the discharge and dischargeability deadlines. Attorney Robert Benjamin represented her

on that motion, the three subsequent motions requesting the same relief, and the adversary

proceeding filed on November 15, 2019. Nelson v. Zarling, 19 A 1009 (the “Nelson

Adversary”). The Nelson Adversary is still pending. Benjamin also filed Nelson’s proof of

claim in the amount of $61,671.76.

        In the meantime, Benjamin filed a retention application on behalf of the Trustee. In the

application, the Trustee sought permission to retain Benjamin and certain other attorneys at his

law firm, Golan Christie Taglia LLP (the “GCT Attorneys”). 1 The application disclosed the

GCT Attorneys’ representation of Nelson. The firm agreed to give her a credit based on any

funds it receives from its representation of the Trustee, and Nelson agreed to waive any claims

she has as a secured or lien creditor. The Trustee sought to retain the GCT Attorneys for the

purpose of pursuing recovery of Steven’s prepetition transfer of $39,810.82 in workers’

compensation settlement proceeds.

        The same day he filed the Trustee’s retention application, Benjamin also filed an

objection to Steven’s claim of exemptions on behalf of the Trustee. The objection concerned the

workers’ compensation settlement proceeds, which Steven had transferred to his brother, Gary. 2

Steven disclosed the transfer in answer to Question 18 on his Amended Statement of Financial

Affairs.




1
  The Local Bankruptcy Rules provide that “[o]nly individual attorneys may file appearances. Appearances by firms
are not allowed.” LBR 2090-5(A)(3). For purposes of simplicity, the attorneys retained individually by the Trustee
will be referred to as the GCT Attorneys.
2
  Steven listed the transfer recipient as George Zarling. The correct name is Gary Zarling. Gary admitted in his
answer that he received a payment disclosed on Steven’s schedules.

                                                        2
  Case 19-00947        Doc 36      Filed 09/02/20 Entered 09/02/20 11:36:40            Desc Main
                                     Document     Page 3 of 8



        Eventually the court approved the Trustee’s application to employ the GCT Attorneys

and sustained his objection to Steven’s exemption. Shortly afterward, the GCT Attorneys filed

this adversary proceeding on behalf of the Trustee.

        In this complaint, the Trustee seeks to avoid and recover the transfer to Gary as a

preferential transfer to an insider, or alternatively as a fraudulent transfer.

        About eight months after the complaint was filed against him, Gary brought this motion

to disqualify the GCT Attorneys from representing the Trustee.

                                       LEGAL DISCUSSION

        Gary argues that a concurrent conflict of interest exists because the GCT Attorneys

represent both Nelson and the Trustee. This conflict of interest stems from the Trustee’s duty to

examine proofs of claim and to object if grounds exist to do so. Since Nelson filed a proof of

claim, argues Gary, the GCT attorneys cannot represent both her and the Trustee.

        In support of his argument, Gary cites Rule 1.7 of the ABA Model Rules, which is

applicable pursuant to Local District Rule 83.50 and Local Bankruptcy Rule 9029-4A.

        (a) Except as provided in paragraph (b), a lawyer shall not represent a client if the
        representation involves a concurrent conflict of interest. A concurrent conflict of
        interest exists if:

                (1) the representation of one client will be directly adverse to another
                client; or

                (2) there is a significant risk that the representation of one or more clients
                will be materially limited by the lawyer’s responsibilities to another client,
                a former client or a third person or by a personal interest of the lawyer.

        (b) Notwithstanding the existence of a concurrent conflict of interest under
        paragraph (a), a lawyer may represent a client if:

                (1) the lawyer reasonably believes that the lawyer will be able to provide
                competent and diligent representation to each affected client;

                (2) the representation is not prohibited by law;


                                                   3
  Case 19-00947       Doc 36     Filed 09/02/20 Entered 09/02/20 11:36:40             Desc Main
                                   Document     Page 4 of 8



               (3) the representation does not involve the assertion of a claim by one
               client against another client represented by the lawyer in the same
               litigation or other proceeding before a tribunal; and

               (4) each affected client gives informed consent, confirmed in writing.

https://www.americanbar.org/groups/professional_responsibility/publications/model_rules_of_pr
ofessional_conduct/rule_1_7_conflict_of_interest_current_clients/ (retrieved August 14, 2020).

The basis of Gary’s motion is that the GCT Attorneys should be disqualified from representing

the Trustee because there is a concurrent conflict of interest with their representation of Nelson,

who is a creditor.

       The court first notes that “disqualification is a drastic measure which courts should

hesitate to impose except when absolutely necessary.” Owen v. Wangerin, 985 F. 2nd 312, 317

(7th Cir. 1993) (quotations omitted). “Courts recognize that the ability to deny one’s opponent

the services of capable counsel is a potent weapon.” In re Leventhal, 2012 WL 1067568, *2

(Bankr. N.D. Ill. March 22, 2012) (quotation omitted).

       The Trustee retained the GCT Attorneys pursuant to an application filed in the main

bankruptcy case. There appears to be some confusion regarding the statutory basis for the GCT

Attorneys’ retention. The Trustee employed the GCT Attorneys under 11 U.S.C. § 327(a):

       (a) Except as otherwise provided in this section, the trustee, with the court’s
       approval, may employ one or more attorneys, accountants, appraisers,
       auctioneers, or other professional persons, that do not hold or represent an interest
       adverse to the estate, and that are disinterested persons, to represent or assist the
       trustee in carrying out the trustee’s duties under this title.
11 U.S.C. § 327(a).

       Section 327(c) operates in conjunction with § 327(a), clarifying that

       [i]n a case under chapter 7, 12, or 11 of this title, a person is not disqualified for
       employment under this section solely because of such person’s employment by or
       representation of a creditor, unless there is objection by another creditor or the
       United States trustee, in which case the court shall disapprove such employment if
       there is an actual conflict of interest.
11 U.S.C. § 327(c).

                                                 4
    Case 19-00947          Doc 36       Filed 09/02/20 Entered 09/02/20 11:36:40                        Desc Main
                                          Document     Page 5 of 8



         In cases commenced before 1984, representation of a creditor automatically disqualified

an attorney from representing a trustee. The prior version of the statute read: “In a case under

chapter 7 or 11 of this title, a person is not disqualified for employment under this section solely

because of such person’s employment by or representation of a creditor, but may not, while

employed by the trustee, represent, in connection with the case, a creditor.” An Act to establish

a uniform Law on the Subject of Bankruptcies, Pub. L. No. 95–598, § 327, 92 Stat. 2549 (1978)

(emphasis added).

         This is no longer the standard. Instead, when another creditor or the United States trustee

objects to a professional person’s retention because the person represents a creditor, § 327(c)

directs the court to “disapprove such employment if there is an actual conflict of interest.” 11

U.S.C. § 327(c). 3 “A conflict is actual when the professional serves two presently competing

and adverse interests.” In re Raymond Professional Group, Inc., 421 B.R. 891, 902 (Bankr. N.D.

Ill. 2009) (quotation omitted).

         This is essentially the same as the prohibition in Model Rule 1.7, which defines a

concurrent conflict of interest as existing when either “the representation of one client will be

directly adverse to another client, or there is a significant risk that the representation of one or

more clients will be materially limited by the lawyer’s responsibilities to another client . . . .”




3
  The Bankruptcy Code does not define “actual conflict of interest,” and many courts use the term to distinguish
between current conflicts and future, potential conflicts. Gary correctly points out that not all courts agree there is a
distinction. See In re Grabill Corp., 113 B.R. 966, 970 (Bankr. N.D. Ill. 1990) (“The opposing line of cases . . .
considers the concept of potential conflicts as a contradiction in terms.”) (citation omitted), aff’d sub nom. Grabill
Corp. v. Pelliccioni, 135 B.R. 835 (N.D. Ill. 1991), aff’d sub nom. Matter of Grabill Corp., 983 F. 2nd 773 (7th Cir.
1993). Many other courts, however, draw a distinction between the two. See In re Diamond Mortgage Corp. of
Illinois, 135 B.R. 78 (Bankr. N.D. Ill. 1990). Moreover, if the court declines to draw any distinction at all, and to
disqualify professional persons because of a potential conflict, no matter how remote, it will be reading the word
“actual” out of the statute. See Duncan v. Walker, 533 U.S. 167, 174 (2001) (“It is our duty to give effect, if
possible, to every clause and word of a statute.”) (quotations omitted).


                                                            5
  Case 19-00947       Doc 36      Filed 09/02/20 Entered 09/02/20 11:36:40             Desc Main
                                    Document     Page 6 of 8



       What is the nature of a disqualifying conflict when the trustee hires an attorney for a

limited purpose? “[W]here the trustee seeks to appoint counsel only as ‘special counsel’ for a

specific matter, there need only be no conflict between the trustee and counsel’s creditor client

with respect to the specific matter itself.” In re AroChem Corp., 176 F. 3rd 610, 622 (2nd Cir.

1999) (quotation omitted) (emphasis added).

       In his motion, Gary argued that the conflict of interest arose from the Trustee’s duty to

examine Nelson’s proof of claim and, if necessary, to object to it. In his reply, Gary extended

the argument to include the discharge adversary Nelson filed against Steven. “In the event

Nelson is successful in obtaining a denial of discharge, then Nelson will, with the assistance of

[the GCT Attorneys], pursue all of her remedies to collect the debt allegedly owed by the Debtor

from any assets available which may include assets of the bankruptcy estate. Consequently,

Special Counsel and Nelson hold ‘an interest materially adverse to the interest of the estate.’”

(Reply at 3).

       There are two flaws in Gary’s arguments. First, the GCT Attorneys were not retained by

the Trustee for the purpose of reviewing proofs of claim and assisting the Trustee in determining

which claims merit objections. As AroChem tells us, there need only be no conflict between the

trustee and the creditor with respect to the specific matter for which the trustee retained the

creditor’s attorney. There is no actual conflict between the GCT Attorneys’ role as Nelson’s

counsel and the services they will render to the Trustee.

       As to the argument that if Nelson prevails on her discharge objection, her interests will

conflict with the Trustee’s interests, or the GCT Attorneys will no longer be disinterested, the

flaw is that Nelson cannot pursue property of the bankruptcy estate while the Trustee is

administering it. Although the automatic stay terminates as to many actions once a discharge is



                                                  6
    Case 19-00947          Doc 36       Filed 09/02/20 Entered 09/02/20 11:36:40                       Desc Main
                                          Document     Page 7 of 8



denied, there is one important exception: “the stay of an act against property of the estate under

subsection (a) . . . continues until such property is no longer property of the estate.” 11 U.S.C. §

362(c)(1). There is no danger that Nelson will pursue property of the estate in conflict with the

Trustee’s administration of that same property, because the automatic stay prevents her from

doing so.

         Gary did not argue in his motion that the GCT Attorneys are not disinterested, although

he does so in his reply. There are two reasons why the court will not consider this line of

reasoning. First, “[a]rguments raised for the first time in a reply brief are waived.” Simpson v.

Office of the Chief Judge of the Circuit Court of Will County, 559 F. 3rd 706, 719 (7th Cir. 2009)

(quotation omitted).

         Second, the question of whether the GCT Attorneys are disinterested was available for

consideration and objection at the time the GCT Attorneys filed their application for retention.

The United States trustee, 4 other creditors and the Debtor all had the opportunity to review the

facts and determine whether that statutory requirement was satisfied. The GCT Attorneys were

already representing Nelson; she had filed two motions to extend the discharge/dischargeability

deadline as well as a motion to examine Steven under Fed. R. Bankr. P. 2004. No one objected

to the GCT Attorneys’ retention, no one sought reconsideration of the order approving their

retention, and the appeal period passed. Nothing has changed. It is appropriate for Gary to seek

disqualification under Model Rule 1.7 since the Trustee filed his adversary proceeding against

Gary only after the GCT Attorneys were retained. But Gary has not alleged any facts that

require the court to revisit its prior order and find that GCT is not disinterested.



4
 Although the United States trustee is not on the service list attached to the retention application, he is on the ECF
service list. According to the receipt at EOD 23 in the bankruptcy case, he received electronic notice of the
application.

                                                           7
  Case 19-00947       Doc 36      Filed 09/02/20 Entered 09/02/20 11:36:40           Desc Main
                                    Document     Page 8 of 8



       Gary asks rhetorically whether the Trustee would have hired the GCT Attorneys if he

knew Nelson would file a proof of claim and the discharge action. It is obvious that the answer

is “yes,” because the Trustee (an experienced bankruptcy attorney himself) did not replace the

GCT Attorneys after those two events occurred. Nelson filed her discharge action in November

2019, and her proof of claim just a few months later, giving the Trustee plenty of time to hire a

new law firm if he believed a conflict of interest existed.

       The Trustee retained the GCT Attorneys for the limited purpose of pursuing recovery of

Steven’s prepetition transfer of $39,810.82 in workers’ compensation settlement proceeds. This

limited retention presents no concurrent conflict of interest with the GCT Attorneys’

representation of Linda Nelson. For all of the reasons stated above, IT IS HEREBY

ORDERED THAT the motion to disqualify is DENIED.

       Status on the adversary complaint is continued to September 23, 2020 at 10:30 a.m.

                                                      ENTERED:




Date: September 2, 2020                               ____________________________________
                                                      DAVID D. CLEARY
                                                      United States Bankruptcy Judge




                                                  8
